Citation Nr: 1617338	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to service-connected disease or injury, for accrued benefits purposes.

2.  Entitlement to a disability rating in excess of 20 percent for hypertension, for accrued benefits purposes.

3.  Entitlement to a disability rating in excess of 20 percent for recurring right shoulder dislocations with degenerative joint disease, for accrued benefits purposes.

4.  Entitlement to a disability rating in excess of 20 percent for recurring left shoulder dislocations with degenerative joint disease, for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1992.  Service in Southwest Asia is indicated by the record.  He died in June 2009.  The appellant claims as the surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

At the time of his death, the Veteran had a pending appeal of entitlement to service connection for PTSD and entitlement to increased ratings for bilateral shoulder dislocations with degenerative joint disease as well as hypertension.  When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

The statute regarding accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A (West 2014).  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212,122 Stat. 4145, 4151 (2008).  In this case, although the Veteran died after October 10, 2008, the appellant has not filed a claim for substitution.  On the contrary, she filed a claim for accrued benefits.  See appellant's claim for accrued benefits dated August 2009.  Therefore, the Board has addressed the benefits listed above as for accrued benefits purposes.   

The record reveals that the appellant's claims for entitlement to increased ratings for hypertension and right and left shoulder disabilities were readjudicated by an January 2011 rating decision wherein the RO increased the disability evaluations for the hypertension from 10 percent to 20 percent and for the right and left shoulder disabilities from a combined 10 percent rating to separate 20 percent ratings.  However, as the increases did not constitute a full grant of the benefits sought, the appellant's claims for higher evaluations for accrued benefits purposes remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board notes that the Veteran filed a claim of entitlement to service connection for PTSD.  Also, the medical evidence of record reflects diagnoses of depression and panic disorder.  The Court of Appeals for Veterans Claims (Court) has held that a Veteran who is a lay person is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has expanded the  claim for PTSD as reflected on the title page.

Importantly, the failure to file (or file timely) a substantive appeal is not an absolute bar to the Board's jurisdiction, and does not automatically foreclose an appeal. Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  In Rowell, the appellant filed an untimely appeal, but as the RO accepted the appeal, which was within its authority to do, it appeared to have treated the appeal as timely, and thus there was "no problem, with regard to the timeliness of the filing of the [Form 9] Appeal, which would deprive the Board of jurisdiction over [the] case as an original claim."  Id.   (citing 38 U.S.C.A. § 7105(d)(3)).  See also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that the failure to file a timely substantive appeal does not deprive the Board of jurisdiction, as long as the RO does not close the appeal on that basis); see also 38 C.F.R. § 19.32 (agency of original jurisdiction may close the appeal without notice to an appellant or his or her representative for failure to respond to an SOC within the period allowed, and, if appellant files substantive appeal within the one-year period, the appeal will be reactivated). 

More recently, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  Pertinently, the undersigned VLJ accepted testimony as to the appellant's depression claim at the above-referenced December 2015 Board hearing, and the appellant therefore appeared to believe that claim to be on appeal before the Board.  Thus, pursuant to Percy, the Board will accept the appellant's claim of service connection for depression as part of her acquired psychiatric disorder claim to be on appeal.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Claims of entitlement to service connection for an acquired psychiatric disorder and increased disability ratings for hypertension and bilateral shoulder dislocations with degenerative joint disease were pending at the time of the Veteran's death in June 2009.
 
2.  The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  Prior to his death, the Veteran had PTSD as a result of his reported in-service stressors. 

4.  The Veteran's hypertension was manifested by diastolic pressure predominantly less than 120.

5.  The Veteran's right (non-dominant) shoulder dislocations with degenerative joint disease was manifested by limitation of motion of the arm at the shoulder level; there was no evidence of ankylosis or impairment of the humerus resulting in recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.

6.  The Veteran's left (dominant) shoulder dislocations with degenerative joint disease was manifested by limitation of motion of the arm at the shoulder level; there was no evidence of ankylosis or impairment of the humerus resulting in fibruous union.


CONCLUSIONS OF LAW

1.  PTSD was incurred in wartime service, for accrued purposes.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.1000 (2015).

2.  Hypertension is no more than 20 percent disabling for accrued benefits.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.321, 3.1000, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.104, Diagnostic Code 7101 (2015).

3.  Right shoulder dislocations with degenerative joint disease is no more than 20 percent disabling for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.321, 3.1000, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5200-5203 (2015).

4.  Left shoulder dislocations with degenerative joint disease is no more than 20 percent disabling for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.321, 3.1000, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5200-5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran sought entitlement to service connection for an acquired psychiatric disorder as well as entitlement to increased ratings for hypertension and right and left shoulder dislocations with degenerative joint disease.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In letters mailed to the Veteran in January and March 2008, prior to the initial adjudication of the claims on appeal, VA satisfied this duty.  Although the Board notes that the appellant did not receive notice of the criteria necessary to establish service connection for accrued benefits purposes, as the Veteran received appropriate notice with regard to the claims on appeal, such absence of notice is harmless.

VA also has a duty to assist a claimant in the development of her claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  As discussed below, accrued benefits claims must be adjudicated based on the evidence of record, either physically or constructively, at time of death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999).  In this case, VA obtained the Veteran's service treatment records, and all of the identified post-service private and VA treatment records.

As noted above, the appellant also was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her service connection and increased rating claims.  Here, the VLJ clarified the issues on appeal during the hearing and specifically discussed the etiology of the Veteran's acquired psychiatric disorder as well as the severity of the Veteran's hypertension and shoulder disabilities.  The VLJ explained the concepts of ratings and service connection.  Actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Additionally, the Veteran was afforded a VA examination in June 2008 for his acquired psychiatric disorder as well as in July 2008 for his hypertension and right and left shoulder disabilities.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the July 2008 examination report contains sufficient information to rate the hypertension and shoulder disabilities claims under the appropriate diagnostic criteria.  While the Board acknowledges the appellant's testimony at the December 2015 Board hearing in that the examiner indicated that she attempted to embellish the Veteran's condition, the Board notes that the examiner documented range of motion testing and conducted a thorough examination which is sufficient to evaluate the Veteran's shoulder disabilities.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.    

Service connection for an acquired psychiatric disorder

Pertinent legal criteria

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran filed claims for PTSD and depression in July 2007.  The RO issued a decision in November 2008 denying these claims.  The Veteran submitted a notice of disagreement in December 2008.  The Veteran died in June 2009, prior to the issuance of a statement of the case (SOC).  The appellant subsequently filed a claim for accrued benefits in August 2009, well within a year of the Veteran's death.  A SOC was thereafter issued in January 2011, and the appellant then filed a timely substantive appeal (VA Form 9) in February 2011.  Consequently, the appellant has met the threshold requirements of the claims for purposes of accrued benefits and the Board will address the claims on merits.  As noted above, the Board can only consider evidence in the claims file or constructively in VA's possession at the time of death.  See Ralston, 13 Vet. App. at 113.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).
With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for PTSD

Prior to his death, the Veteran contended that he had PTSD that was related to in-service stressors in Southwest Asia.  Specifically, he stated that in February 1991 during service in Iraq, his unit led offensive operations against the Iraqi Republican Guards.  He further stated while also serving in Iraq, he heard that a Sgt. Scott and SPC Holt were injured in a motor vehicle accident.  Also, he reported during a June 2008 VA examination that he experienced a number of mortar attacks and gas attacks during service in Operation Desert Storm.  Finally, he contended that while in Kuwait, after a combat operation, he was garrisoned near an oil well which exacerbated his panic attacks.    

The Veteran's claims folder was forwarded to the JSRRC for verification of his stressors.  In a response dated June 2008, the JSRRC noted that Sgt. Scott was treated for injuries to his head, neck, and back.  However, the circumstances and location of the injury were not documented.  Further, the record showed that both Sgt. Scott and the Veteran served in the 3d Battalion, 17th Field Artillery.  In order to verify the circumstances of the injury, the JSRRC recommended that the AOJ obtain Sgt. Scott's OMPF file.  However, the Board will resolve the benefit of the doubt in the appellant's favor and find that the Veteran's reported stressor of Sgt. Scott being injured in a motor vehicle accident to be credible.  Also, with respect to the Veteran's report that he experienced a number of mortar attacks and gas attacks during Operation Desert Storm, the Veteran's service personnel records document only the Veteran's service in Saudi Arabia from December 1990 to April 1991.  Moreover, the Board notes that the Veteran received an Army Commendation Medal and that his unit's mission led him from Saudi Arabia through enemy held territory in Iraq and Kuwait.  The Board accordingly concedes the Veteran's reported stressors. 

With respect to a current diagnosis of PTSD, the competent evidence of record does demonstrate a diagnosis of such based on in-service stressors prior to the Veteran's death.  

Here, we are presented with a conflict in the record.  Diagnoses have been entered by treating examiners.  However, an examiner who conducted an examination for compensation purposes determined that the Veteran did not meet one criterion.  We find the C and P examination to be inadequate on its face.  The Veteran's claims folder was not available for review

Here, the decision must be based upon the evidence of record and further clarification is not allowed.

The Board observes that a VA mental health record dated April 2009 documents a diagnosis of PTSD by W.Y., a VA psychiatrist.  Although, Dr. W.Y. did not provide a rationale or supporting basis for his diagnosis of PTSD, Dr. W. Y. is a psychiatrist and we may assume that he is competent to distinguish among diagnoses.  The Board further notes that M.S., LCSW diagnosed the Veteran with PTSD following a VA evaluation in May 2008.  We again assume a level of competence.

In essence, we are presented with conflicting evidence.  Since the C and P examination was based upon an inadequate record, the most probative evidence originates with treating personnel.  In conclusion, for the reasons and bases expressed above, the Board finds that the evidence supports the claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly granted.  

Higher evaluation for hypertension

The appellant essentially contends that the Veteran's hypertension was more disabling than contemplated by the current 20 percent evaluation.

Pertinent legal criteria

The law and regulations pertaining generally to accrued benefits claims have been set forth above and will not be repeated here.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's disability has been evaluated under Diagnostic Code 7101 hypertensive vascular disease (hypertension and isolated systolic hypertension), which provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Analysis

The evidence of record during the period under consideration shows blood pressure readings of 133/99 in August 2007, 159/112 in September 2007, 156/114 and 163/114 in October 2007, 151/109 in November 2007, 154/92 in May 2008, and 112/84 in July 2008.  Also, a July 2008 VA examination report noted blood pressure readings of 150/84, 150/84, and 154/88.  The examiner noted the Veteran's report that he had no recent history of stroke, heart attack, heart failure, cardiomyopathy, valvular heart disease, arrhythmias, transient ischemic attack, abdominal angina, or claudication.  There was also no recent history of angioplasty, stent implantation, coronary bypass, cardiac arrest, pacemaker requirement or AICD implantation.  The examiner did not consider the Veteran's hypertension to interfere with activities of daily living.  

Based on the review of the evidence, the Board finds that the criteria for an evaluation higher than 20 percent for hypertension have not been met.  The Veteran has not demonstrated diastolic pressure predominantly 120 or more which is required for a higher 40 percent disability rating.  See supra 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  In fact, none of his blood pressure readings have shown a diastolic pressure of 120 or more during the period under consideration.  Therefore, an evaluation in excess of 20 percent for hypertension for the purposes of accrued benefits is not warranted for any time during the appeal period. 

Higher evaluation for right and left shoulder disabilities

For the sake of economy, the Board will analyze the appellant's right and left shoulder claims together, as they are rated under the same diagnostic code and according to the medical evidence show similar symptomatology.

The law and regulations pertaining generally to accrued benefits and disability ratings have been set forth above and will not be repeated here.
The appellant contends that the Veteran's service-connected right and left shoulder degenerative joint disease with dislocations worsened to the extent that she is entitled to an evaluation in excess of the current 20 percent rating for each shoulder for accrued benefits purposes.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7   (1996).

With respect to joints, in particular, including shoulder joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's right and left shoulder degenerative joint disease with dislocations are evaluated under Diagnostic Code 5203-5010. 38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  Diagnostic Code 5203 is applicable to impairment of the clavicle or scapula and provides a maximum 20 percent disability rating for dislocation of the clavicle or scapula.  As noted above, the Veteran is currently in receipt of 20 percent disability ratings for his right and left shoulder disabilities.  Diagnostic Code 5010 is applicable to degenerative arthritis due to trauma.  In general, the Schedule of Ratings applicable to degenerative arthritis is rated on the basis of limitation of motion under appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5201 is the Diagnostic Code applicable to the shoulder joint, and provides a 20 percent rating for limitation of arm motion at shoulder level for both the major and minor joint; a 30 percent rating for limitation of arm motion midway between the side and shoulder level for the major joint and a 20 percent rating for the minor joint; and a 40 percent rating for limitation of arm motion to 25 degrees from the side for the major joint and a 30 percent rating for the minor joint.  As reflected in the record, the Veteran is left handed, and therefore his right shoulder is the minor joint and his left shoulder is the major joint.  See, e.g., the July 2008 VA examination report.  

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Board notes that the competent and probative evidence does not document ankylosis of either shoulder or impairment of the humerus.  Therefore, Diagnostic Codes 5200 and 5202 which pertain to ankylosis of the shoulder and impairment of the humerus, respectively, are not for consideration.

For the reasons stated below, the Board finds that the Veteran's right and left shoulder symptomatology does not justify evaluations in excess of 20 percent.

The only medical evidence of record documenting treatment for the Veteran's shoulders during the period under consideration is a VA examination dated July 2008.  The examiner noted the Veteran's left shoulder injury which occurred from picking up artillery rounds on the ground during service.  The appellant accompanied the Veteran to the examination, and the examiner noted that the Veteran was in a wheelchair (not due to either shoulder disability) and was not able to stay awake for parts of the examination.  The appellant reported that she did not have any awareness of his having surgery, injection therapy or use of assistive devices.  She reported pain in the right and left shoulder which came and went and was of moderate severity.  She also reported stiffness without locking, swelling, or instability.  The Veteran was usually able to dress, undress, eat, and write.  His ability to stand, walk, run, or climb stairs was not affected by the shoulder disabilities.  He did not lift more than about 10 pounds with either shoulder as that would cause pain.  She noted flare-ups which occurred frequently, although the frequency was uncertain and were treated with analgesics.  

Upon examination of the shoulders, the VA examiner reported no redness, increase in local heat, swelling, or tenderness.  Abduction bilaterally was carried out slowly with repetitive coaching and was recorded to 90 degrees.  The Veteran completed a second repetition without reduction against resistance, but his head fell forward and his eyes closed and he was not able to attempt another abduction.  Forward flexion was to 105 degrees initially and to 95 degrees on second repetition, although a third attempt could not be made as the Veteran again fell asleep during the examination.  Internal and external rotation were not able to be tested for this reason.  The examiner diagnosed the Veteran with mild degenerative joint disease.  

The current 20 percent evaluations contemplate pain on motion and limitation of motion midway at the shoulder level.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion midway between the side and shoulder level.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Based upon the July 2008 VA examination results, the Board finds that the Veteran's right and left shoulder disabilities more nearly approximate the disability picture contemplated by the current 20 percent ratings - i.e., limitation of motion at the shoulder level.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  There are no range of motion findings contrary to the July 2008 VA examination during the period under consideration.  Also, while the Board acknowledges that the appellant appeared to indicate at the December 2015 Board hearing that the examination was inadequate, the Board finds that the examiner's attempts to obtain range of motion results was appropriate and reflects symptoms consistent with the record.  Although the examiner did not record at what point the Veteran experienced pain, the Board notes that he was able to test the Veteran's forward flexion twice, and both times, the Veteran maintained flexion greater than the shoulder level.  This indicates his functional range of motion was better than midway from the side and shoulder level.  See DeLuca, 8 Vet. App. at 204-207.  In reaching this conclusion, the Board has considered the DeLuca factors in conjunction with the medical evidence of record and the appellant's and Veteran's general statements regarding his shoulder symptoms and associated limitation of motion.

As limitation of neither the right or left arm to midway between the side and shoulder is demonstrated at any point during the appeal period, a higher rating is not warranted as to either shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected hypertension and right and left shoulder degenerative joint disease with dislocations prior to his death.  The evidence shows systolic and diastolic blood pressure readings as well as pain on range of motion of the right and left shoulders with range of motion in both flexion and abduction exceeding shoulder level.  The assigned 20 percent rating under Diagnostic Code 7101 and 20 percent ratings under Diagnostic Code 5201 accurately contemplate this symptomatology.  Accordingly, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to hypertension and right and left shoulder degenerative joint disease with dislocations, the Veteran was in receipt of service connection for obstructive sleep apnea and reactive airway disease, Crohn's disease with gastroesophageal reflux disease, left right finger fracture, hemorrhoids, and facial and chest acne with history of pseudofolliculitis barbae. Because the only increased rating claims on appeal at this time are for hypertension and right and left shoulder degenerative joint disease with dislocations, those are the only disabilities that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.   

Rice consideration

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board observes that the appellant was awarded TDIU for accrued benefits purposes in a September 2015 rating decision.


ORDER

Service connection for PTSD, for accrued benefits purposes is granted.

Entitlement to a disability rating in excess of 20 percent for hypertension for accrued benefits purposes is denied.

Entitlement to a disability rating in excess of 20 percent for recurring right shoulder dislocations with degenerative joint disease for accrued benefits purposes is denied.

Entitlement to a disability rating in excess of 20 percent for recurring left shoulder dislocations with degenerative joint disease for accrued benefits purposes is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


